UNITED STATES COURT OF APPEALS

           FOR THE FIFTH CIRCUIT



                No. 96-30869




       FARMERS GRAIN TERMINAL, INC.,


                                        Plaintiff-Appellee

                   VERSUS


    HOLLY RIDGE RICE & GRAIN TERMINAL,


                                               Defendant,

     BUDDY McINTYRE; BARBARA McINTYRE,


                                   Defendants-Appellants.


    HOLLY RIDGE RICE & GRAIN TERMINAL,


                        Third-Party Plaintiff-Appellant


                   VERSUS


    MUTUAL SERVICE CASUALTY INSURANCE CO.,


                        Third-Party Defendant-Appellee.




Appeal from the United States District Court
    For the Western District of Louisiana
                              (94-CV-508)
                             June 17, 1997


Before EMILIO M. GARZA, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Having   carefully   reviewed   the    record   and   the   parties’

arguments concerning their contract dispute and the damages as

awarded by the magistrate judge, we find no reversible error and

AFFIRM the district court for essentially the reasons stated in the

magistrate’s opinion.      We have also considered the third-party

insurance coverage issue and finding no error, AFFIRM the district

court as to that issue as well.



DENNIS, Circuit Judge, dissenting:



      I respectfully dissent.   From my reading of the record, I

believe that it is clear that there was no meeting of the minds

of the parties because they did not intend to be bound until the

contract was executed in written form.       No such written contract

was ever executed by the parties.     When, in the absence of a

legal requirement, the parties have contemplated a certain form,

it is presumed that they do not intend to be bound until the

contract is executed in that form.     La.Civ.Code art. 1947 (West



  *
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
1987).   See, e.g., Laroussini v. Werlein, 52 La.Ann. 424, 27 So.
89 (1899); see also Breaux Brothers Const. Co. v. Associated

Contractors, Inc., 226 La. 720, 77 So. 2d 17 (1954); Waldhauser v.

Adams Hats, 207 La. 56, 20 So. 2d 423, (1944); Knipmeyer v.

Diocese of Alexandria, 492 So. 2d 550, 555 (La.App. 3d Cir. 1986),

writ denied, 496 So. 2d 347 (La. 1987).